IN THE SUPREME COURT OF THE STATE OF NEVADA


ALI SHAHROKHI,                                               No. 83927
Petitioner,
VS.

THE EIGHTH JUDICIAL DISTRICT                                  FILED
COURT OF THE STATE OF NEVADA,
IN AND FOR THE COUNTY OF                                      DEC 2 3 2021
CLARK; AND THE HONORABLE                                              A. BROWN
                                                                   SUPREME COU
DAWN THRONE, DISTRICT JUDGE,
                                                                    TY CLERK
Respondents,
  and
KIZZY BURROW,
Real Party in Interest.


                   ORDER DENYING FIRST AMENDMENT PETITION
                           FOR WRIT OF MANDAMUS

                    This is an emergency, pro se, original petition for a writ of
mandamus challenging a district court child custody order, as well as NRS
Chapter 125C in general, as violative of his First Amendment rights.
                    Having considered the petition and supporting documentation,
we are not convinced that our extraordinary and discretionary intervention
is warranted. See Pan v. Eighth Judicial Dist. Court, 120 Nev. 222, 228, 88
P.3d 840, 844 (2004) (observing that the party seeking writ relief bears the
burden of showing such relief is warranted); Smith v. Eighth Judicial Dist.
Court, 107 Nev. 674, 677, 818 P.2d 849, 851 (1991) (recognizing that writ
relief is an extraordinary remedy and that this court has sole discretion in
determining whether to entertain a writ petition). While we recognize that
petitioner is alleging significant issues regarding impingement of his
fundamental rights, those rights are not limitless, Wisconsin v. Yoder, 406
U.S. 205, 233-34 (1972) CTo be sure, the power of the parent, even when




                                                                               3 Me
      •••••   %:
                                                     •        •I
                              -•         ..
                     linked to a free exercise claim, may be subject to limitation . . . ."); Prince v.
                     Massachttsetts, 321 U.S. 158, 166 (1944) (And neither rights of religion nor
                     rights of parenthood are beyond limitation."); Marriage of Geske v.
                     Marcolina, 642 N.W.2d 62, 70 (Minn. Ct. App. 2002) ("[S]everal other states
                     have noted that the best interests of children can be a compelling state
                     interest justifying a prior restraint of a parent's right of free speech."), and
                     those issues can be raised in petitioner's appeal from the child custody
                     order. As we have repeatedly emphasized, an appeal is generally an
                     adequate and speedy legal remedy that precludes writ relief. See NRS
                     34.170; Pan, 120 Nev. at 224, 88 P.3d at 841. No exception to the general
                     rule applies here. Accordingly, we
                                  ORDER the petition DENIED.




                                                                 1                           CJ
                                                          Hardesty




                                                                 A4*•41,-.0              , J.
                                                          Stiglich



                     cc:   Hon. Dawn Throne, District Judge, Family Court Division
                           Ali Shahrokhi
                           Kizzy Burrow
                           Eighth District Court Clerk



SUPREME COURT
       OF
     NEVADA
                                                             2
P.» 194 7A silailv
       ,